Citation Nr: 0415056	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  99-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for arthritis of the hips. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
At Law


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from March 1980 to February 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the RO 
that denied service connection for arthritis of the low back 
and the hips.  The Board remanded this case to the RO in 
November 2000 for further development.  In May 2002 and in 
October 2002 the Board sought further development in this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2) 
(2003).  

In an April 2003 decision the Board granted service 
connection for arthritis of the low back and denied service 
connection for arthritis of the hips.  The veteran thereafter 
appealed that portion of the April 2003 Board decision that 
denied service connection for arthritis of the hips. to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2003, the Court vacated that portion of the 
Board's April 2003 decision and remanded this case to the 
Board for further development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The basis for the Court's decision to vacate and remand that 
portion of the Board's April 2003 decision denying service 
connection for arthritis of the hips was that the provisions 
of 38 C.F.R.§ 19.9(a)(2), under which the Board sought 
further evidentiary development in this case in May and 
October 2002, was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore the evidence that resulted from the Board's 
May and October 2002 development had to be reviewed by the RO 
prior to further Board consideration of the issue of service 
connection for arthritis of the hips.  It is also noted that 
subsequent to the Court's order the veteran submitted 
additional medical evidence.  The veteran has not waived 
consideration of this evidence by the agency of original 
jurisdiction.

In September 2002, a VA physician opined that the veteran had 
groin pain that was more likely than not related to a pubic 
ramus fracture in service.  She recommended X-ray studies of 
the hips to "assess the degree of arthritic change."  In an 
addendum dated in November 2002, the examiner noted that X-
rays of the hips were negative for arthritis.  Therefore, she 
concluded that the veteran had no "significant degenerative 
change of the hips" but added that there was significant 
limitation of motion.  The veteran's representative points 
out that this statement leaves open the possibility that the 
veteran has some hip disability other than arthritis that is 
related to an injury in service.  Accordingly, clarification 
is needed.

In view of the foregoing, this case is REMANDED to the RO for 
the following:  

1.  The AMC or RO should ask the examiner 
who conducted the September and November 
2002 examinations to review the claims 
folder and clarify whether the veteran 
has any current hip disability that, at 
least as likely as not (50 percent 
probability or more), is related to the 
pubic ramus fracture, or other disease or 
injury in service.  If the examiner is 
unavailable, the claims folder should be 
forwarded to another physician in order 
to obtain the necessary opinion.  The AMC 
or RO should undertake any additional 
examinations or studies recommended by 
the examiner or reviewing physician.

2.  The AMC or RO should adjudicate the 
veteran's claim for service connection 
for arthritis of the hips in light of the 
evidence received since the January 2002 
supplemental statement of the case.  If 
the benefit sought continue to be denied 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


